Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00847-CV

                                   IN THE INTEREST OF B.A.E.

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-00095
                               Honorable Dick Alcala, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 23, 2014

AFFIRMED

           This is an appeal from the trial court’s order terminating appellant’s parental rights to

B.A.E. Appellant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.

Counsel concludes that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in

appeal from termination of parental rights) (mem. op.); see also In re K.M., 98 S.W.3d 774, 775

(Tex. App.—Fort Worth 2003, order) (same).

           Counsel certified that a copy of the brief was delivered to appellant who was advised of his

right to examine the record and to file a pro se brief. No pro se brief has been filed. After
                                                                                  04-13-00847-CV


reviewing the record, we agree that the appeal is frivolous and without merit. The order of the

trial court is affirmed, and counsel’s motion to withdraw is granted.

                                                 Catherine Stone, Chief Justice




                                               -2-